DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-4, 7-13, 15-16, 19, 21-35 and 39-40 are rejected under 35 U.S.C. 103.
Claims 1-4, 7-13, 15-16, 19, 21-35 and 39-40 are provisionally rejected on the ground of nonstatutory double patenting.
Claims 5-6, 14, 17-18, 20 and 36-38 are objected to.
Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive.
Applicant’s argument found in paragraphs 2-3 on page 11 of applicant’s remarks which argues that Hashsham provides light from EL source and the power source which are different than what applicant’s light and power source as claimed.
Applicant’s argument is not persuasive. It is the combination of Hashsham and Burrows that teaches applicant’s claimed invention, not just Hashsham alone. As describe in the prior art rejection. Combination of Hashsham and Burrows that teaches light from LED and Power source is a AC power source which teaches light and power source, please see prior art rejection for details.
Applicant’s argument found in last paragraph on page 11 and first paragraph on page 12 of applicant’s remarks which argues that Burrows does not teach the “remain at open circuit” as claimed.
Applicant’s argument is not persuasive. Burrows teaches an envelope layer 107 which is not conductive, as a result, it prevent a finger from contacting the electroluminescent device; therefore, creating an open circuit condition with respect to the electroluminescent device, please see prior art rejection for details.
Information Disclosure Statement
The information disclosure statement filed 10/31/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translation was provide for the foreign paten document number 2.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16376643. 
Regarding claims 1 and 34, they are met by claims 1 and 24 of copending Application No. 16376643 where electromagnetic radiation includes light and it is obvious to use light as electromagnetic radiation to simplify designe and reduce cost such as using LED as source of electromagnetic radiation.
Claims 2-4, 7-13, 15-16, 19, 21-33, 35 and 39-40 are also provisionally rejected on the ground of nonstatutory double patenting in a manner similar to the following prior art rejections.
This is a provisional nonstatutory double patenting rejection.
A comparison of the claims is presented in the following table with exact correspondence in bold face.
Instant Application
U.S. Application No. 16376643
1. A method for measuring a property of an object comprising: 


transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device, wherein the electroluminescent device remains at open circuit; 


positioning an object in close proximity to an electroluminescent device while the time-varying electrical signal is transmitted to the electroluminescent device, such that the object increases the amplitude of the time-varying electrical signal across the electroluminescent device and thereby generates light from the electroluminescent device; 


measuring intensity of the light emitted by the electroluminescent device; and 


relating the measured light intensity to the property of the object.

An electroluminescent method for measuring a physical property of an object comprising: 

a. transmitting a time-varying electrical signal from a power source to a first terminal of an electroluminescent device, wherein the electroluminescent device remains at open circuit in relation to the power source; 

b. positioning an object in close proximity to the electroluminescent device while the time-varying electrical signal is transmitted to the electroluminescent device, such that the physical property of the object alters the time-varying electrical signal across the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device; 

c. measuring the change in electromagnetic radiation emitted by the electroluminescent device; and 

d. relating the measured change in electromagnetic radiation to the physical property of the object.


A method for measuring a property of a fluid comprising: 


transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device through the fluid, wherein the electroluminescent device remains at open-circuit; 


positioning an object in close proximity to an electroluminescent device while the time-varying electrical signal is transmitted to the electroluminescent device, such that the object increases the amplitude of the time-varying electrical signal across the electroluminescent device and thereby generates light from the electroluminescent device; 

measuring intensity of the light emitted by the electroluminescent device; and 


relating the measured light intensity to the property of the fluid.

24. An electroluminescent method for measuring a physical property of an object comprising: 

a. transmitting a time-varying electrical signal from a power source to a first terminal of an electroluminescent device and a circuit component, wherein the electroluminescent device and the circuit component remain at open circuit; 

b. positioning an object in close proximity to the circuit component, such that a change in physical property of the object alters the time-varying electrical signal across the circuit component and the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device; 


c. measuring the change in electromagnetic radiation emitted by the electroluminescent device; and 

d. relating the measured change in electromagnetic radiation to a physical property of the object.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 10-13, 16, 21-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035), and further in view of Burrows et al. (US 6,606,399).
Regarding claims 1 and 34, Hashsham teaches a method for measuring a property of a fluid (e.g. figures 3(a)-(c), paragraph [0152], measuring sample which includes fluid and human) comprising: 
transmitting an electrical signal from a power source through a single electrical terminal to an electroluminescent device (e.g. figure (3), transmitting electrical signal from inverter & Battery Power to fluorescent detector device having electroluminescent film), 

measuring an intensity of the light emitted from the electroluminescent device (e.g. figures 3(b)-(c), paragraph [0296], light intensity emitted by the fluorescent detector device electroluminescent film are measuring as shown in figures 3(b)-(c)); and 
relating the measured intensity of the light emitted from the electroluminescent device to the property of the fluid (e.g. figures 3(a)-(c), paragraph [0296], information about the sample are obtained as shown in figures 3(b)-(c) which are generated according to the measured light intensity to the property of the sample).

    PNG
    media_image1.png
    736
    593
    media_image1.png
    Greyscale

However, Hashsham is silent with regard to the electrical signal being a time-varying electrical signal through the fluid, wherein the electroluminescent device remains at open-circuit; such that the object increases an amplitude of the electrical 
Burrows teaches transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device through an object, wherein the electroluminescent device remains at open-circuit (e.g. figure 1, transmitting AC signal from AC power source 110 through a signal terminal to electroluminescent system 100 through thumb 10, envelope layer 107 may be acrylics which makes the electroluminescent system 100 remains at open-circuit); and
such that the object increases an amplitude of the electrical signal across the electroluminescent device and thereby emits light from the electroluminescent device (e.g. figures 5A-B, column 4: lines 9-15, amplitude of the electrical signal across the electroluminescent system 100 is increased to generate fingerprint images based on light intensities as shown in figures 5A-B).

    PNG
    media_image2.png
    412
    601
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham by applying the teaching of Burrows to explicitly have the electrical signal being a time-varying electrical signal through the fluid, wherein the electroluminescent device remains at open-circuit; such that the object increases the amplitude of the electrical signal across the electroluminescent device and thereby generates light from the electroluminescent device, for the purpose of improving power usages efficiency by enabling power delivery as needed such as enabling power delivery when testing is performed and disabling power delivery when no test is performed.
Regarding claim 2, combination of Hashsham and Burrows teaches further comprising measuring the intensity of light and relating the light intensity to presence, 
Regarding claim 3, combination of Hashsham and Burrows teaches wherein the property is selected from the group consisting of volume, mass, area, length, distance, concentration in a solution, pH, ionic strength, ratio of two substances in admixture, polarity, conductivity, capacitance and temperature (e.g. Hashsham, figures (b)-(c), area of the sample is capture in the forms of image areas as shown in figures (b)-(c)). 
Regarding claim 4, combination of Hashsham and Burrows teaches wherein the object that increases the electric signal amplitude is a reaction solution containing a soluble reaction product and the light produced in the method is related to the amount of the reaction product (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water, therefore, increases of the measurement signal amplitude is related to the amount of salt water). 
Regarding claim 7, combination of Hashsham and Burrows teaches wherein the electroluminescent device is at least one LED (e.g. Hashsham, paragraphs [0180]-[0181]). 
Regarding claim 10
Regarding claim 11, combination of Hashsham and Burrows teaches wherein the electrode is a planar electrode (e.g. Burrows, figure 3, column 5: lines 5-6, transparent electrode layer 104 is planar). 
Regarding claim 12, combination of Hashsham and Burrows teaches wherein the phosphor material layer covers a discrete region of a surface of the electrode (e.g. Burrows, figure 3, column 5: 51-52, luminescent layer 103 is encapsulated phosphor which is on a surface of transparent electrode layer 104). 
Regarding claim 13, combination of Hashsham and Burrows teaches wherein the phosphor material layer covers a plurality of discrete regions of a surface of the electrode (e.g. Burrows, figure 3, column 5: 51-52, luminescent layer 103 is encapsulated phosphor which is on a surface of transparent electrode layer 104). 
Regarding claim 16, combination of Hashsham and Burrows teaches wherein the electroluminescent device further comprises a dielectric coating over a surface of the phosphor layer opposite the transparent electrode (e.g. Burrows, figures 1 and 3, column 5: 38-40, column 5: lines 50-54, dielectric layer 102 which is  Ink doped and printed). 
Regarding claim 21, combination of Hashsham and Burrows teaches wherein the time-varying electrical current is transmitted from the power source to the electroluminescent device by a single transmitting conductor (e.g. Burrows, figure 1, transmitting conductive lead connected to contact plate 120). 
Regarding claim 22
Regarding claim 23, combination of Hashsham and Burrows teaches wherein the transmitting conductor is a fluid (e.g. Hashsham, paragraphs [0014] and [0036], figure 20, modification of Hashsham in view of Burrows needs to connect the power source to the biological sample fluid to make electrical connection; therefore, the biological sample fluid itself is a conductor). 
Regarding claim 24, combination of Hashsham and Burrows teaches wherein the object in close proximity to the electroluminescent device that increases the electric signal amplitude is a part of a body (e.g. Burrows, figure 1, thumb 10). 
Regarding claim 25, combination of Hashsham and Burrows teaches wherein the part of a body is a human fingertip (e.g. Burrows, figure 1, thumb 10). 
Regarding claim 26, combination of Hashsham and Burrows teaches wherein the part of a body is a tissue section (e.g. Burrows, figure 1, thumb 10 has a skin section). 
Regarding claim 27, combination of Hashsham and Burrows teaches wherein the substance that increases the electric signal amplitude comprises a liquid (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water). 
Regarding claim 28, combination of Hashsham and Burrows teaches wherein the liquid comprises an aqueous solution having at least one solute (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water). 
Regarding claim 29, combination of Hashsham and Burrows teaches wherein the solute is selected from the group consisting of acids, bases, inorganic salts, organic salts, water-soluble organic solvents, water-soluble polymers, amino acids, peptides, 
Regarding claim 30, combination of Hashsham and Burrows teaches wherein the liquid is contained in a vessel that contacts the electroluminescent device (e.g. Hashsham, figure 3, paragraph [0014], sample is contained in a sample chamber). 
Regarding claim 31, combination of Hashsham and Burrows teaches wherein light intensity generated by the electroluminescent device is proportional to the concentration of a solute in the aqueous solution (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water when salt concentration is too high, light intensity is relatively low; and when salt concentration is too low, light intensity is relatively high). 
Regarding claim 32, combination of Hashsham and Burrows teaches wherein the varying electrical current is alternating current having a frequency in the range of 1 Hz to 200 kHz (e.g. Burrows, figure 1, column 7: lines 26-28, power source 110 generate at least 20 volts AC at 1.5 kHz). 
Regarding claim 33, combination of Hashsham and Burrows teaches wherein the time-varying electrical signal has a waveform selected from the group consisting of sinusoidal, square, sawtooth, and pulsed waveforms (e.g. Burrows, figure 1, AC power source 110 is sinusoidal). 
Regarding claim 35, combination of Hashsham and Burrows teaches wherein the property is selected from the group consisting of mass, volume, conductivity, dielectric constant, polarity, concentration of a solute, and pH (e.g. Hashsham, 
Regarding claim 39, combination of Hashsham and Burrows teaches wherein the fluid is positioned between the electroluminescent device and the power source (e.g. Hashsham, paragraphs [0014] and [0036], figure 20, modification of Hashsham in view of Burrows needs to connect the power source to the biological sample fluid to make electrical connection and having the biological sample on the electroluminescent film as shown in figure 3(a) of Hashsham).
Claims 8-9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035) in view of Burrows et al. (US 6,606,399), and further in view of Lan et al. (US 2004/0252867).
Regarding claim 8, combination of Hashsham and Burrows is silent with regard to comprising using a multiplicity of LEDs. 
Lan teaches comprising using a multiplicity of LEDs (e.g. paragraph [0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham and Burrows by applying the teaching of Lan to explicitly have comprising using a multiplicity of LEDs, for the purpose of providing an array of lighting LEDs to achieve stronger light intensity and/or preventing loss of light when one of the LEDs fails.
Regarding claim 9, combination of Hashsham, Burrows and Lan teaches wherein more than one color of LED is used (e.g. Hashsham, paragraph [0228], Lan, 
Regarding claim 15, combination of Hashsham, Burrows and Lan teaches wherein the phosphor material is selected from the group consisting of semiconductor particles, doped semiconductor particles, quantum dots, fluorescent monomers, fluorescent oligomers, fluorescent polymers, phosphorescent monomers, phosphorescent oligomers, phosphorescent polymers and mixtures thereof (e.g. Lan, paragraph [0246]).
Regarding claim 19, combination of Hashsham, Burrows and Lan teaches wherein the phosphor material is embedded in a dielectric coating (e.g. Lan, paragraph [0119]).
Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035) in view of Burrows et al. (US 6,606,399), and further in view of Lau et al. (US 2007/0095669).
Regarding claim 40, combination of Hashsham et al. and Burrows is silent with regard to wherein the fluid surrounds the electroluminescent device.
Lau teaches wherein a fluid surrounds a device (e.g. figure 13, paragraphs [0182] and [0184]-[0185], fluid 950 surrounds a device having transparent electrode layer 932 electrode layer 932 and photoconductive layer 934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham and .
Allowable Subject Matter
Claims 5-6, 14, 17-18, 20 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858